Case 7:19-mj-02231 Document 1 Filed on 09/16/19 in TXSD Page 1of2
i

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Texas

 

 

United States of America )
Vv ) ‘
Amanda RUBIO. y \—M.
YOB: 1986 Citizenship: USC CaseNo. W~ 4-224

)

)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant i in this case, state that the following i is true to the best of my knowledge and belief.

 

 

On or about the date(s) of September 15, 2019 in the county of Hidalgo | in the»
_ Southern District of Texas : , the defendant(s) violated: .
Code Section ; Offense Description
21U.S.C. § 841 Possession with.Intent to Distribute Methamphetamine
21 U.S.C. § 952 Illegal Importation of Methamphetamine

This criminal complaint is based on these facts:
On September 15, 2019, Amanda RUBIO was detained attempting to enter the United States through the Hidalgo, Texas
_ Port of Entry with approximately 21.86 kilograms of methamphetamine in the vehicle she was driving.
SEE ATTACHMENT "A"

¥ Continued on the attached sheet...

Diprorsck, MILA —— fo

 

Gl [\o [ 1S | , i Gomplbinant ’s signature

Juan J. Flores, Jr. HSI, Special Agent
Printed name and title

Sworn to before me and signed in my presence.

  

Date: 9/16/2019 ~5'°/9a.A [

Li’ uv Judge’s signature

City and state: McAllen, Texas . U.S. Magistrate Judge Juan F. Alaniz_

Printed name and title
Case 7:19-mj-02231 Document1 Filed on 09/16/19 in TXSD Page 2 of 2

Attachment “A”

On September 15, 2019, a Dodge Durango by Amanda RUBIO attempted
to make entry at the Hidalgo, Texas Port of Entry. Rubio’s vehicle was
selected for post primary inspection by Customs and Border Protection -
Officer (CBPO) N Hinojosa. In secondary inspection, the assistance of
CBPO E. Clough and his Narcotics Detection Dog (NDD) was requested.
The NDD alerted to the gas tank area of the vehicle. A more intensive
inspection was conducted with a gammia ray machine where anomalies
were discovered in the gas tank area of the vehicle. Further physical
inspection of the vehicle revealed a total of 61 packages concealed in the
gas tank area of the vehicle. The 61 packages weighed approximately
21.86 kilograms and field-tested positive for properties of —
methamphetamine.

Homeland Security Investigations (HSI) Special Agents (SA) were wo
advised of the situation. SA’s responded to the Hidalgo, Texas Port of
Entry to interview RUBIO. HSI SA’s read RUBIO her Miranda rights as
witnessed by a CBPO. RUBIO waived her rights in writing-and elected to
speak to the HSI SA’s. RUBIO-admitted knowledge of the illegal narcotics
in the vehicle she was driving. She stated she was instructed to cross the
illegal narcotics from Mexico to Houston, Texas by unidentified individuals. —
According to RUBIO, she stated she knew there were illegal drugs | in the
Durango, she just didn’t know what type.
